Exhibit 10.34

January 18, 2013

Rentech Nitrogen, LLC

10877 Wilshire Boulevard, Suite 600

Los Angeles, CA 90024-4364

Attention: Mr. Dan J. Cohrs

 

  Re: Rentech Nitrogen, LLC Second Amended and Restated Credit Agreement

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of October 31, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among RENTECH NITROGEN, LLC,
a Delaware limited liability company (“RNL” or “Borrower Representative”), any
other Person that executes a Joinder Agreement to become a “Borrower” under the
Credit Agreement (RNL and each such Person being sometimes referred to herein
collectively, as “Borrowers” and each individually as a “Borrower”), RENTECH
NITROGEN PARTNERS, L.P., a Delaware limited partnership (“Partnership”), the
other Persons party thereto that are designated as a “Credit Party,” GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), as agent (in such capacity, “Agent”) for the several
financial institutions from time to time party to this Agreement (collectively,
the “Lenders” and individually each a “Lender”) and for itself as a Lender
(including as Swingline Lender) and such Lenders. Capitalized terms used in this
letter and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

Borrower Representative has requested that Agent extend the deadline for closing
all bank accounts at Wells Fargo, and Agent has agreed to such extension,
subject to and in accordance with the terms and conditions hereof.

Pursuant to Section 4.11 of the Credit Agreement, Borrowers were required to
enter into Control Agreements for all bank accounts open as of January 18, 2013
(including those accounts at Wells Fargo), except those set forth on Part I of
Schedule 4.11, by such date. At the request of Borrower Representative, Agent
has agreed under this letter agreement, that effective as of the date hereof,
(i) the date by which Borrower Representative shall close all of the bank
accounts maintained at Wells Fargo Bank, N.A., including account numbers
200031407751 and 200031407764 (each of which is not subject to a Control
Agreement; the “Accounts”), has been extended to February 15, 2013, and
(ii) Schedule 3.21 to the Credit Agreement is hereby deleted in its entirety and
replaced with the version of Schedule 3.21 attached hereto as Annex A. From the
date hereof until the closing of the Accounts, Borrower Representative hereby
agrees that there shall be no balances maintained in any of the Accounts.

The effectiveness of this letter agreement is subject to receipt by Agent of
this letter agreement duly executed by each Borrower, Partnership and Agent.



--------------------------------------------------------------------------------

Please indicate your acknowledgment and agreement to all of the foregoing by
executing a copy of this letter agreement where indicated below and returning it
to the undersigned.

 

“Agent” GENERAL ELECTRIC CAPITAL CORPORATION By:   /s/ Scott James Lorimer  
Scott James Lorimer   Duly Authorized Signatory

 

Amendment No. 3



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO BY:

“Borrowers”

RENTECH NITROGEN, LLC

RENTECH NITROGEN PASADENA HOLDINGS, LLC, formerly known as Agrifos LLC

RENTECH NITROGEN PASADENA, LLC, formerly known as Agrifos Fertilizer L.L.C.

RENTECH NITROGEN PASADENA SPA, LLC, formerly known as Agrifos SPA LLC

 

By:   /s/ Dan J. Cohrs   Dan J. Cohrs   Vice President and Treasurer of each of
the Borrowers

 

“Partnership”

RENTECH NITROGEN PARTNERS, L.P.

 

By: Rentech Nitrogen GP, LLC

Its:  General Partner

 

By:   /s/ Dan J. Cohrs     Dan J. Cohrs     Chief Financial Officer

 

Amendment No. 3



--------------------------------------------------------------------------------

ANNEX A

Schedule 3.21

DEPOSIT ACCOUNTS AND OTHER ACCOUNTS

 

Bank Accounts held at US Bank*           US Bank           One California
Street, Suite 2100          

San Francisco, CA 94111

 

          Account Name   

Account

Type

  

Account

Number

RENTECH NITROGEN PARTNERS L.P.*

   Checking account    1-036-9029-5664

*  Subject to maximum balance limits in Section 4.11 of the Credit Agreement

   Bank Accounts held at BMO Harris Bank      BMO Harris Bank           111 West
Monroe Street, 9th floor          

Chicago, IL 60603

 

          Account Name   

Account

Type

  

Account

Number

Rentech Nitrogen Partners LP

   Concentration Account    386-163-0

Rentech Nitrogen LLC

   Checking    386-166-3

Rentech Nitrogen Pasadena, LLC

   Concentration Account    386-242-2

Rentech Nitrogen Pasadena, LLC

   Checking    386-243-0



--------------------------------------------------------------------------------

Bank Accounts held at Wells Fargo1

 

        Credit Party  

Account

Type

 

Account

Number

Agrifos Fertilizer L.L.C.

  Lockbox   200031407751

Agrifos Fertilizer L.L.C.

  Operating Account   200031407764

 

Bank Accounts held at Chase Bank

 

        Credit Party  

Account

Type

 

Account

Number

Rentech Nitrogen Pasadena, LLC

  Lockbox   113334073

Rentech Nitrogen Pasadena, LLC

  Operating Account   113334081

Rentech Nitrogen Pasadena, LLC

  Payables Checking Account   6300065375

Rentech Nitrogen Pasadena, LLC

  Payroll Checking Account   113334065

 

1  All accounts at Wells Fargo shall be closed on or before February 15, 2013.